Case 1:12-cr-00791-RJS Document 72 Filed 02/23/21 Page 1of1
Case 1:12-cr-00791-RJS Document 71 Filed 02/22/21 Page1of1

 

Southern District

Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392

David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Auomey-in-Charge

February 22, 2021

VIA ECF

Honorable Richard J. Sullivan
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: = United States v. Sixto Ortiz, 12 CR 791 (RJS)

Dear Judge Sullivan:

With the consent of the government and the Probation Department, I write to seek an
adjournment of the next conference, scheduled for February 24, 2021. The parties
anticipate that at the next conference, Mr. Ortiz will admit to some of the pending
violation specifications and the parties will be prepared to proceed to sentencing.
However, I need additional time to confer with Mr. Ortiz before we are ready to proceed.
In light of the time it currently takes to schedule legal calls with inmates, we ask that the
conference be adjourned to a date and time convenient to the Court during the week of
March 8, 2021.

Thank you for your consideration of this application.

Respectfully submitted,

 

Defense counsel's motion is granted. IT IS HEREBY ORDERED THAT
the conference scheduled for February 24, 2021 shall instead take
/s/ JULIA GATTO place on Monday, March 8, 2021 at 9:00 a.m. In addition, due to
Julia L. Gatto the flexibility required to accommodate the planning of

z proceedings involving detained individuals, the Court will reserve
Assistant Federal Defender (and the parties shall calendar) Wednesday, March 10, 2021 at 9:00
212.417.8750 a.m. as an alternate date for the conference. The Court will

email the parties directly with instructions for accessing the
CourtCall conference. A separate order will follow containing
instructions for members of the public to monitor the proceedings.

ec: all parties(viaECP) 6° OPRERED.
Dated: February 23, 2021 :
New York, New York on. Richard J. Sullivan

UNITED STATES CIRCUIT JUDGE
Sitting by Designation
